DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 9-10, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”).

Claims 1 and 14:
Covell discloses a system for online communication comprising: 
a memory for storing a plurality of posts (Column 12, Lines 36-45; Computer 500 includes data storage features such as a computer usable volatile memory unit 504); 
one or more processors in communication with the memory (Column 12, Lines 32-34; Computer system 500 comprises one or more central processors 501), the one or more processors configured to: 
create a private discussion thread (“parallel conversation”) to combine posts from one or more users, wherein the posts of the private discussion thread are accessible by the one or more users (Column 3, Lines 45-48; Once the managing entity has established the second communications path 130, the parallel conversation allows the people included in the parallel conversation to discuss their side topic.  The parallel conversation combines the posts of the people included in the parallel conversation); 
receive a post from a user of the one or more users for the private discussion thread (See citation above.  The parallel conversation allows the people included in the parallel conversation to discuss (or post about) their side topic); 
receive a share request (“invitation”) from the user, wherein the share request includes at least one instruction for sharing one or more posts of the private discussion thread with one or more additional users (Column 8, Lines 33-36; If the conversation thread is initialized as a private-parallel conversation, the conversation is handled by the managing entity as a closed line and is made available to non-participant members only by invitation); 
receive, from at least one additional user, a request to access the one or more posts of the private discussion thread (Column 8, Lines 37-39; If a user wants to join other members of a private discussion, the user contacts the managing entity and requests access to the private-parallel conversation); and 
provide access, for the at least one addition user, to the one or more posts of the private discussion thread (Column 8, Lines 42-45; The initiator or another member then advises the managing entity to either admit the user or deny the user admittance).

The method of claim 1 is implemented by the system of claim 14 and is therefore rejected with the same rationale.

Claim 2:
Covell further discloses wherein the private discussion thread is created in response to a request from the user (Column 6, Lines 16-18; A user accesses an explicit GUI for starting new breakout sessions), and wherein the private discussion thread comprises one of a plurality of private discussion threads (Column 6, Lines 5-6; Parallel threads of conversation may be initiated and run simultaneously), each of the plurality of private discussion threads being identified by a characteristic selected from the group consisting of title, subject, and description (Column 10, Lines 6-10; The private conversation may be used to discuss items such as personnel in the meeting (e.g., performance, accomplishments, leadership, teamwork, etc.), private ideas that others in the meeting environment have no need to know, or the like).

Claim 3:
Covell further discloses providing a representation of the posts for display on a device of the one or more users (Column 5, Lines 18-19 and 24-25; Remote collaboration 200 includes visual screens 250.  The remote collaboration provides audio, video, and text capabilities), and wherein the posts includes information selected from the group consisting of title, subject, text body, associated files, feed items, and links (Column 10, Lines 6-10; The private conversation (or posts) may be used to discuss items such as personnel in the meeting (e.g., performance, accomplishments, leadership, teamwork, etc.), private ideas that others in the meeting environment have no need to know, or the like).

Claim 4:
Covell further discloses wherein the at least one additional user comprises a public user (Column 6, Lines 20-23; The user access and explicit GUI for starting new private-aside sessions with an explicit request forwarded only to the desired participants in the closed-audience lines of communication.  The desired participants are considered “public” with regard to a private-aside session until by become active participants within the private-aside session).

Claim 7:
Covell further discloses wherein the at least one additional user is granted access to the posts received after granting access to the at least one additional user (Column 8, Lines 37-39 and 45-46; If a user wants to join other members of a private discussion, the user contacts the managing entity and requests access to the private-parallel conversation.  If the user is admitted, the managing entity then informs the other members of the new presence.  The newly admitted user is then granted access to the posts received after being granted access). 

Claim 9:
Covell further discloses wherein the at least one additional user is granted permission to post information to the private discussion thread (Column 3, Lines 45-48; Once the managing entity has established the second communications path 130, the parallel conversation allows the people included in the parallel conversation to discuss (or post about) their side topic).

Claim 10:
Covell further discloses wherein the share request specifies a group and permissions granted to the group (Column 6, Lines 20-23; The users access an explicit GUI for starting new private-side sessions with an explicit request forwarded only to the desired participants (“group”) in the closed-audience lines of conversation (permission to view and post)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-6, 8, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Jou (U.S. Patent Application Publication No. 2005/0209999, hereinafter “Jou”).

Claim 5:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose wherein the at least one additional user is granted access to contacts of the one or more users listed in a social network.

Jou discloses wherein the at least one additional user is granted access to contacts of the one or more users listed in a social network (§ 0026, Lines 1-2 and 5-8; The present invention is directed to the ability to specify groups of friends in a social networking program.  Each of these groups share common resources, such as a bulletin board and the ability to send and receive group-wide messages.  For example, with bulletin boards, the members of a group can post to the bulletin board).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 6:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose wherein the at least one additional user is granted access to the history of the posts of the private discussion thread. 

Jou discloses wherein the at least one additional user is granted access to the history of the posts of the private discussion thread (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings.  It follows that members of the personal private group would be able to post new messages and view bulletin board postings). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 8:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose wherein the at least one additional user is granted permission to only view the posts. 

Jou discloses wherein the at least one additional user is granted permission to only view the posts (§ 0051, Lines 1-4; If a user sets an entry in his personal profile as private, then only those users that are granted special personal profile view permission will be able to view such entries). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s system by integrating Jou’s personal profile in order to provide the user with absolute control over his online information (Jou, § 0068, Lines 11-13). 

Claim 11:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose wherein the group includes only first-degree friends of a particular user on a social network.

Jou discloses wherein the group includes only first-degree friends of a particular user on a social network (§ 0005, Lines 3-4; Each user’s profile shows the friends of the user) (§ 0026, Lines 1-2; The present invention is directed to the ability to specify groups of friends in a social networking program).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s groups to integrate Jou’s specified groups which has the advantage over known social networking paradigms, where the paradigm has been to treat all friends of a given user as a single group (Jou, § 0026, Lines 8-11). 

Claim 12:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose wherein the one or more users comprising connected users, unconnected users, or a combination thereof, and wherein the providing access further comprising filtering the posts by a particular user to only be displayed to the connected users.

Jou discloses wherein the one or more users comprising connected users, unconnected users, or a combination thereof (§ 0026, Lines 1-2 and 5-7; The present invention is directed to the ability to specify groups of friends in a social networking program.  Each of these groups share common resources, such as a bulletin board and the ability to send and receive group-wide messages), and wherein the providing access further comprising filtering the posts by a particular user to only be displayed to the connected users (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings so it follows that members of the personal private group would be able to post new messages and view bulletin board postings).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 13:
Covell discloses the method as recited in claim 1.

Covell does not appear to disclose:
receiving an edit share request; and
associating the private discussion thread with feed formatted content in accordance with the edit share request, wherein the providing access further comprises providing access to the posts of the private discussion thread based on the share request and the edit share request.

Jou discloses: 
receiving an edit share request (§ 0068, Lines 5-7; Only people within a respective personal group can post to the respective group’s bulletin board); and
associating the private discussion thread with feed formatted content (“bulletin board postings”) in accordance with the edit share request, wherein the providing access (“view”) further comprises providing access to the posts of the private discussion thread based on the share request and the edit share request (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings so it follows that members of the personal private group would be able to post new messages and view bulletin board postings.  Additionally, it follows that the combination of Covell and Jou would result in providing access to the private discussion thread (which includes associated post information) based on the share request (as disclosed by Covell) and the edit share request (as disclosed by Jou)).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s method with the teaching of Jou in order to allow people to interact with each other online, posting new topics and replying to someone else’s topics (Jou, § 0068, Lines 1-3) and provide the user with absolute control over his bulletin board (Jou, § 0068, Lines 11-13). 

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive: 
Applicant argues on pages 6-7 that Covell does not disclose (1) combining posts from users in a private discussion thread and receiving a share request and (2) access requests for providing access to information of a private discussion thread for additional users.  The examiner disagrees.  Regarding (1), Covell discloses, in col. 3, ln. 45-48, that once the managing entity has established the second communications path 130, the parallel conversation allows the people included in the parallel conversation to discuss their side topic.  The parallel conversation by its very nature combines the posts of the people included in the parallel conversation as they have their conversation.  Regarding (2), Covell discloses, in col. 8, ln. 33-45, that additional users may be admitted to the private-parallel conversation whether by invitation from the initiator or other member of the private-parallel conversation or by request from the additional user. 
Applicant further argues on page 7 that Jou does not disclose (1) combining posts from users in a private discussion thread and receiving a share request and (2) access requests for providing access to information of a private discussion thread for additional users.  The examiner disagrees because Jou is not relied upon in the rejection of the argued limitations or any of claims 1 and 14. 
For these reasons, the rejection of claims 1 and 14 is respectfully maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452